1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                   ***
8
      ARIEL RIVERA,                                         Case No. 2:19-cv-00961-JAD-BNW
9
                                           Plaintiff,               ORDER
10           v.

11    JAMES DZURENDA, et al.,

12                                     Defendants.

13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

18   filed an application to proceed in forma pauperis. (ECF No. 1, 1-1).

19          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

20   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

21   proceed in forma pauperis and attach both an inmate account statement for the past six

22   months and a properly executed financial certificate. Plaintiff has not submitted a properly

23   executed financial certificate or an inmate account statement.             (See ECF No. 1).

24   Therefore, the in forma pauperis application is denied without prejudice. The Court will

25   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of

26   the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure

27   the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay

28   the full filing fee for this action. If Plaintiff chooses to file a new application to proceed in

                                                        1
1
     forma pauperis he must file a fully complete application to proceed in forma pauperis with
2
     the required financial documents.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
5
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
6
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
7
     approved form application to proceed in forma pauperis by a prisoner, as well as the
8
     document entitled information and instructions for filing an in forma pauperis application.
9
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
10
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
11
     the correct form with complete financial attachments in compliance with 28 U.S.C. §
12
     1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
13
     fee and the $50 administrative fee).
14
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
15
     dismissal of this action may result.
16
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
17
     (ECF No. 1-1), but shall not file it at this time.
18

19          DATED: June 12, 2019

20
                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     2
